PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/287,242
Filing Date: 6 Oct 2016
Appellant(s): COLGATE-PALMOLIVE COMPANY



__________________
Thomas Hoxie
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 02/22/2022.

(1) Grounds of Rejection to be Reviewed on Appeal

Every ground of rejection set forth in the Office action dated 10/21/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument

I. 35 USC 103, Bilali

a) Appellant argues that Appellant’s data shown in Tables 2 and 3 are sufficient to overcome the rejection over Bilali insofar as “this Board agreed that the Appellant’s data demonstrated synergistic uptake of zinc at least with respect to portions of both Tables 2 and 3. . . . Accordingly, Appellant has narrowed the claims substantially, e.g. by limiting the first and second meal salts to zinc citrate and zinc oxide respectively, in specific amounts, by including a tartar control agent selected from specific polyphosphate salts, by including sodium fluoride, and by requiring delivery of the metal ion specifically to the oral cavity soft tissue” (p. 5-6).
The Examiner disagrees.

In the Decision (filed 03/27/2020) concerning the evidence of Appellant’s Tables 2 and 3, the Board stated, “Notwithstanding the evidence of synergy in Tables 2 and 3 of the Specification that we discuss above, the question remains as to whether the ‘uptake’ or delivery of the zinc to the surface tested would have been unexpected to one of ordinary skill in the art” [emphasis added] (Decision filed 03/27/2020, p. 10, 2nd paragraph).
The Board noted, “Appellant does not provide any evidence that the composition of Example 1 of Pader that includes zinc citrate and zinc tribromosalicylanilide would not deposit zinc in similar synergistic quantities as the zinc citrate (2%) and zinc oxide (0.25% and 0.5%) shown to be deposited in Example 1 of Appellant’s Specification” and concluded, “Consequently, Appellant’s evidence does not establish that the deposition observed with zinc citrate (2%) and zinc oxide (0.25% and 0.5%) would have been an unexpected synergistic deposition to one of ordinary skill in the art, where the art teaches deposition of zinc as being the advantage of the zinc materials it discloses for use.  For this reason, we agree with the Examiner that Appellant has not tested the closest prior art sufficient to establish unexpected results of zinc deposition” (Decision filed 02/22/2022).
Appellant has yet to test the closest prior art sufficient to establish unexpected results of zinc deposition.  Accordingly, the claims remain rejected over the prior art.

b) Appellant argues, “Bilali does not indicate to one of skill in the art that there would a reasonable expectation of success from the combination of zinc citrate and zinc oxide”, and continues to argue, “Because of the bitterness of zinc, those of skill in the art would not simply incorporate combinations of zinc salts into oral care compositions with some kind of guidance or motivation to do so” (p. 9); 
	The Examiner disagrees.
	In the Decision filed 03/17/2020, the Board addressed these issues raised by Appellant stating, “We disagree with Appellant that Bilali does not suggest the combination of zinc oxide and zinc citrate in a composition.  Bilali specifically identifies reasons by one of ordinary skill in the art would use zinc oxide and zinc citrate in a dentifrice composition. . . . We conclude these teachings in Bilali provide sufficient reason that one of ordinary skill in the art would have included both zinc citrate and zinc oxide together in a composition for oral administration” and “Furthermore, we agree with the Examiner that Bilali provides a reason that one of ordinary skill in the art would have included these two zinc compounds together in amounts that are within the claimed range for each, which range is sufficient to provide synergistic deposition according to Appellant’s claim, as discussed above” (p. 15).

	c) Appellant argues that the “amount of zinc in the amended claims is outside the range disclosed by the Bilali” insofar as “the minimum total amount of zinc salt required by the claims would be about 2.25”, which is “outside the 0.2 to 2 wt% range disclosed by Bilali” (p. 10).
	The Examiner disagrees.
	The total amount of zinc claimed by Appellant, i.e. about 2.25%, would have been prima facie obvious insofar as Bilali teaches a concentration range for the zinc compounds of “0.1 to 15%”, which was acknowledged by Appellant in the instant Appeal Brief (see p. 10, 2nd paragraph) and the Board in the Decision filed 03/17/2020 (see p. 16, 1st paragraph).

II. 35 USC 103, Pader in view of Bilali

a) Appellant argues, “Pader is not closer than the Appellant’s comparative slurries showing increased zinc deposition in soft tissue” (p. 7).  Appellant postulates that it “is not required to make comparisons that are not expressly disclosed in the cited art”, citing In re Geiger, 815 F.2d 686,690 (Fed. Cir. 1987) (Id.).
However, in that case, as per Judge Newman concurring opinion, the appellant “compared his combination with systems containing other known polymeric scale inhibitors such as those taught by Ii, and demonstrated that those systems did not provide the improvement in corrosion and scale control achieved with the SSMA combination” [emphasis added].  
The concurring opinion of Judge Newman is inapposite in this case insofar as Appellant does not compare his composition to the compositions of the prior art.
Again, the Board found Example 1 of Pader et al. to be suitable for comparative purposes insofar as Pader et al. teaches a mouthwash formulation comprising 5% zinc citrate (first metal salt/ tartar control agent) and 0.125% zinc tribromosalicylanilide (second metal salt), and free water greater than about 10 and 15% by weight (Example 1 at col. 5), wherein zinc tribromosalicylanilide is described as a having a solubility “not more than about 0.5 gm of zinc per 100cc of water at 20°C” along with zinc oxide.  
The artisan would have reasonably expected the zinc compounds of Pader et al. to uptake on soft tissues, i.e. gingiva, insofar as Pader et al. teaches “[a]nother advantage of using relatively insoluble zinc compounds is that through their use small quantities of these zinc compounds will become lodged in the cracks, crevices, and interstices between the teeth, as well as in dental plaque and other deposits, thereby promoting longevity of action (col. 4, lines 45-50; discussed by the Board in the Decision filed 03/27/2020 at p. 5).

b) Appellant argues, “The Examiner has not demonstrated anything that would indicate that one of skill in the art would expect that 5% zinc citrate would have the same properties as about 2% zinc citrate” (p. 10-11); “simply because zinc trifromosalicylanilide may have similar solubilities to zinc oxide does not mean that the two components are simply interchangeable” (p.11, 1st paragraph)
However, since the instant Specification discloses, “the composition comprises from about 0.1 to about 5%, by weight of the first metal salt; and from about 0.05 to about 2%, by weight, of the second metal salt” (p. 3, para. [0015]) one would have understood that any amount within those ranges would have provided the requisite synergy, absent evidence to the contrary.
Furthermore, the Board, in the Decision filed 03/17/2020, stated, “We agree with the Examiner that Pader’s teachings that a small number (thirteen compounds) of relatively insoluble zinc compounds are equivalently useful to provide calculus control over a period of time due to deposition is sufficient to provide a reason to substitute zinc oxide for zinc tribromosalicylanilide in Example 1 of Pader with a reasonable expectation of obtaining a calculus controlling composition” (p. 7, 1st paragraph); and “Appellant has not provided evidence that such synergy would not exist” (p. 8, 1st paragraph).

III. 35 USC 103, Roberts in view of Piechota

Appellant continues to argue, “Roberts does not teach or suggest that any and all astringents could be used in Roberts’ composition” (p. 12, 4th paragraph); “there is no teaching or suggestion in Roberts and Piechota that zinc citrate would be used as an astringent in Roberts’ dental cream containing hydrated alumina”; and “the Examiner has not provided a sufficient articulated reason why one of skill in the art would be motivated to modify Roberts’ dental to replace zinc sulfate with less astringent zinc citrate” (p. 12-13).
However, in response to these arguments the Board, in the Decision filed 03/17/2020, stated, “We do not find Appellant’s arguments persuasive. In particular, as the Examiner points out, Roberts does not limit or discourage the use of other astringents. (Ans. 6).  Indeed, Roberts teaches that zinc sulfate and zinc chloride are only examples of astringents that can be used. (Roberts 2:5-6 (‘it is particularly desirable to also include an astringent, such as zinc sulfate, zinc chloride, aluminum chloride and the like’) (emphasis added).) And we agree with the Examiner that one of ordinary skill in the art would have read Piechota as teaching that in general regarding orally applied compositions zinc chloride and zinc citrate are both well-known water soluble astringents . . . . we conclude that these general teachings in both Roberts and Piechota provide one of ordinary skill in the art with sufficient motivation to have substituted zinc citrate for the disclosed zinc sulfate in Example 1A of Roberts with a reasonable expectation of achieving a composition that would have the desirable stringency Roberts indicates when a composition also includes hydrated alumina” (p. 18, last paragraph through p.19).
While zinc sulfate is no longer claimed as a suitable first metal salt (see original claim 4) it suffices as a first metal salt, nonetheless.  Accordingly, the composition of Roberts, i.e. Example 1A, for comparative purposes, is expected to possess the claimed synergy insofar as it comprises a first metal salt, a second metal salt, with the claimed corresponding solubilities, and free water within the claimed ranges.  

IV. 35 USC 103, Modak (‘534)

Appellant continues to argue, “the Examiner does not demonstrate that it discloses or suggests an oral care composition comprising a first metal salt and a second metal salt recited in claim 1” (p. 13, 3rd paragraph).
However, in the Decision filed 03/17/2020, the Board responded stating, “Similar to the disclosures of Pader and Bilali discussed above, Modak ‘534 teaches a list of suitable zinc salts for use in the oral care formulations that provide anti-irritant and wound healing properties. (Modak ‘534¶18.) The list includes twelve zinc salts.  Just as discussed above, we find the reference provides a reason to add to an exemplified composition described in Modak ‘534, or substitute therein, any one of the zinc compounds, including zinc citrate, from the list with a reasonable expectation of success in achieving a composition that has wound healing and anti-irritant properties” (p. 21, 1st paragraph).

V. 35 USC 103, Modak (‘902)

Appellant continues to argue, “the reference does not disclose or suggest a composition comprising a first metal salt and a second metal salt recited in claim 1” (p. 14, 1st paragraph).
The Examiner disagrees.
Modak ‘902, like Modak ‘534, is expected to possess the claimed synergy insofar as it teaches a first metal salt (zinc lactate) and a second metal salt (zinc oxide), within claimed ranges and having the claimed corresponding solubilities, and greater than 10% free water. Because Modak ‘902 teaches use of other zinc salts, i.e. zinc citrate, it would have been obvious to use it in the prior art compositions, as claimed.  
Moreover, the Board agreed with the Examiner’s fact finding in this case stating, “we find that the Examiner has made out a prima facie case of obviousness” (p. 22, 2nd paragraph).

Discussion: Re. narrower concentrations of said first and second metal salts.

It should be noted here that the Board previously considered Appellant’s narrower claimed concentrations for the first and second metal salts, specifically, claims 9 and 10, who’s limitations have now been incorporated in claim 1.  The Board stated, “With respect to the specific amounts of zinc compounds claimed by Appellant in claims 9 and 10, we note that it is prima facie obvious to optimize the concentration of a known result effective variable. . . . In each of the references discussed above, the amount of zinc to be used in the composition is set forth as a range, which establishes that the amount of zinc to achieve a particular result in each of these references was a known result effective variable” (see Decision filed 03/17/2020, p. 24, paragraphs 3-5).
The Board further stated, “As discussed above, with respect to Pader, Appellant has not established unexpected synergy of the concentrations recited in claims 9 and 10, much less across the group of first and second zinc salts included within the scope of the claims” (Id.)

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/WALTER E WEBB/Primary Examiner, Art Unit 1612                                                                                                                                                                                                        
Conferees:
/FREDERICK F KRASS/Supervisory Patent Examiner, Art Unit 1612                                                                                                                                                                                                        
/Robert A Wax/
Supervisory Patent Examiner, Art Unit 1618

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.